DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 11354116.
	Claims 1-20 are pending and examined in this office action.

	Claims 6 and 13 recite “when the incremental update compatibility check determines that the incremental update information is incompatible with at least one of the database and the other systems on the vehicle: notifying the operations control center of the compatibility”. It should be “when the incremental update compatibility check determines that the incremental update information is incompatible with at least one of the database and the other systems on the vehicle: notifying the operations control center of the incompatibility”. Applicant is advised to resolve this typographical error.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11354116, in view of Pfeifle et al. (US PGPUB 2018/0173723). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-20 of U.S. Patent 11354116 and Pfeifle et al. (US PGPUB 2018/0173723). See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claim 1 of U.S. Patent 11354116 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 11354116
1. A method comprising:


receiving, at a vehicle, incremental update information for a database located on the vehicle from an operations control center through an air-ground communication network, wherein the incremental update information comprises:
a list of commands, wherein a command in the list of commands specifies at least one of an add of data to, modify of data in, and a deletion of data from a specified location in the database;


a new database integrity check value;
executing each command in the list of commands to generate an updated database;






determining whether the updated database was generated correctly based on a comparison of the updated database against the new database integrity check value; 
and
replacing the database with the updated database based on the determination that the updated database was generated correctly.
1. A method comprising:
determining an installed version for a remote database stored on a vehicle computer;
identifying an incremental update for the remote database, wherein the incremental update specifies a list of commands to be performed by the vehicle computer, wherein each command in the list of commands directs the vehicle computer to perform at least one of an add of data to, modify of data in, or delete data from a specified location in the remote database, wherein performing the list of commands changes the installed version into a desired version for the remote database, 
wherein each command comprises an integrity check value used to verify the integrity of the remote database after the performance of each command;

providing the incremental update to the vehicle computer through an air-ground communication network having a data size limit for messages; and

updating the remote database with the incremental update through executing the list of commands by the vehicle computer.


Substantially all claimed elements of claim 1 in the instant application are contained in claim 1 of U.S. Patent 11354116. Claim 1 in the instant application also recites the additional claim limitations of “determining whether the updated database was generated correctly based on a comparison of the updated database against the new database integrity check value; 
And replacing the database with the updated database based on the determination that the updated database was generated correctly”. However, Pfeifle et al. suggest the above limitations (paragraph [0085]; determining whether the updated database was generated correctly by performing an integrity check, a parity check (which would involve comparing parity values), the updated database is made permanent (i.e. replacing the old database) after passing the checks)). Therefore, it would have been obvious to combine US Patent 11354116 and Pfeifle to perform an integrity check, a parity check after updating a database, and to make the updated database permanent upon passing the checks; this would ensure the integrity and correctness of the updated database.
	Claim 1 of U.S. Patent 11354116 also recite some additional limitations.

Similar claim mappings of the remaining claims (claims 2-20) to claims 2-20 of U.S. Patent 11354116 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle et al. (US PGPUB 2018/0173723) hereinafter Pfeifle, in view of Hejlsberg et al. (US patent 6151602) hereinafter Hejlsberg.

Per claim 1, Pfeifle discloses “a method comprising: receiving, at a vehicle, incremental update information for a database located on the vehicle from an operations control center through an air-ground communication network” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file; paragraphs [0025][0047]; receiving from a server (control center) a database update used for air travel through over the air to ground wireless network).
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update information comprises: a list of commands, wherein a command in the list of commands specifies at least one of an add of data to, modify of data in, and a deletion of data from a specified location in the database; executing each command in the list of commands to generate an updated database”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Hejlsberg to incorporate Hejlsberg’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).
Pfeifle further suggests “wherein the incremental update information comprises: a new database integrity check value; determining whether the updated database was generated correctly based on a comparison of the updated database against the new database integrity check value; and
replacing the database with the updated database based on the determination that the updated database was generated correctly” (paragraph [0085]; determining whether the updated database was generated correctly by performing an integrity check, a parity check (which would involve comparing parity values), the updated database is made permanent (i.e. replacing the old database) after passing the checks)). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Cabos (US PGPUB 2013/0028174).

Per claim 2, Pfeifle does not explicitly teach “wherein the air-ground communication network has a data size limit for messages and a size of the incremental update information is smaller than the data size limit”. However, Cabos suggests the above (paragraphs [0003][0005][0009]; an air to ground communication network to provide navigation information update, the network transmits data packages having a predetermined maximum size). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Cabos to implement an air to ground communication network transmitting data packages having a predetermined maximum size (and to transmit the incremental update information that is smaller than the data size limit), as this type of network can provide navigation information updates, facilitate the vehicle to navigate and reach a destination.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Srinivasan et al. (US PGPUB 2018/0121188) hereinafter Srinivasan.

Per claim 3, Pfeifle does not explicitly teach “wherein replacing the database with the updated database further comprises waiting for the vehicle to be at a safe operating state”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Srinivasan to determine a vehicle is in a safe state before installing an update to its database, this would ensure the updating process does not interfere with the operation of the vehicle.

Per claim 7, Pfeifle further suggests “wherein the database is at least one of: an airlines operation control database; a database associated with a flight management computer; and a navigational database” (paragraphs [0002][0003]; updating a map database used for vehicle navigation).

Per claim 9, Pfeifle does not explicitly teach “determining whether the vehicle is in a maintenance state; when the vehicle is in a maintenance state, waiting for authorization from a maintenance individual before replacing the database with the updated database; receiving the authorization; and replacing the database with the updated database”. However, Srinivasan suggests the above (paragraphs [0011][0025][0026]; after determining a vehicle is in a safe state (maintenance state), perform a software update; a maintenance personnel interacts with a ground data center (GDC), which in turn operatively communicates with at least one LRU and a data loader onboard an aircraft, in order to perform a software update; thus, the maintenance personnel gives commands to authorize a software update (update will not happen without the maintenance personnel’s authorization)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Srinivasan to determine a vehicle is in a safe state before installing an update to its database (with a maintenance personnel’s authorization), this would ensure the updating process does not interfere with the operation of the vehicle.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox (US patent 5765172).

Per claim 4, Pfeifle discloses (paragraph [0085]; performing an integrity check, a parity check on an updated database). Pfeifle does not explicitly teach “wherein the incremental update information further comprises an incremental update integrity check value, the method further comprising: comparing the received incremental update information against the incremental update integrity check value; and determining whether the received incremental update information was received correctly based on the comparison”. However, Fox suggests the above (column 2, line 19-34; verifying integrity of a second database by comparing a checksum value from the second database to a checksum value from a first database; Fox also suggests perform a checksum process (a new database integrity check value) on an entire database, and in addition, performing a checksum process on a single transmitted data block (incremental update), i.e. comparing the checksum of the received incremental update against an incremental update integrity checksum to verify the correctness of the received incremental update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Fox to determining the correctness of the received incremental update information by comparing the received incremental update information against the incremental update integrity check value, this would provide additional security against transmission error (additional to the whole database checksum process).

Per claim 8, Pfeifle discloses (paragraph [0085]; performing an integrity check, a parity check on an updated database). Pfeifle does not explicitly teach “extracting a previous database identification parameter from the command; determining whether the previous database identification parameter matches identification information for the database; and executing the command when the previous database identification parameter matches the identification information”. However, Fox suggests the above (claims 1, 5-7; verifying integrity of a second database by comparing a checksum value from the second database to a checksum value from a first database; each checksum is associated with an index number representing a table of a database; therefore, comparing the two checksums would include determining a database identification parameter (index number); storing the changes made to a specific second database (executing the command that updates the database) if the checksum for the first database matches the checksum for the specific second database). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Fox to compare database identification parameters before executing command to update a second database, as the database identification parameters allow user to update specific portions in a database.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Rockwell et al. (US PGPUB 2016/0170775) hereinafter Rockwell.

Per claim 5, Pfeifle does not explicitly teach “performing an incremental update compatibility check, wherein the incremental update compatibility check determines whether the incremental update information is compatible with one or more of the database and other systems on the vehicle”. However, Rockwell suggests the above (paragraphs [0004][0034][0035][0052]; receiving a software update (incremental update), testing and determining if the software update is compatible with other components (ECUs) in a system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Rockwell to test and determine if a software update is compatible with other components in a system, to reduce system errors caused by the software update.

Per claim 6, Rockwell further suggests “when the incremental update compatibility check determines that the incremental update information is incompatible with at least one of the database and the other systems on the vehicle: notifying the operations control center of the compatibility; and
preventing the execution of the list of commands” (paragraphs [0004][0034][0035][0052]; receiving a software update (incremental update), testing and determining if the software update is compatible with other components (ECUs) in a system, sending a configuration compatibility result indicative that the vehicle configuration is deemed to be incompatible due to the software update; it would have been obvious to send this configuration compatibility result to a control center, and don’t allow execution of the commands that perform the updating; so the responsible people are informed of this incompatibility, and this incompatibility will not cause system errors).

Claims 10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox, and in view of Rockwell.

Per claim 10, Pfeifle discloses “a method comprising: receiving, at the vehicle, incremental update information for the database from the operations control center through an air-ground communication network” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file; paragraphs [0025][0047]; receiving from a server (control center) a database update used for air travel through over the air to ground wireless network).
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update information comprises: a list of commands, wherein a command in the list of commands specifies at least one of an add of data to, modify of data in, and a deletion of data from a specified location in the database; executing each command in the list of commands to generate an updated database”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Hejlsberg to incorporate Hejlsberg’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).
Pfeifle does not explicitly teach “an incremental update integrity check value, determining whether the received incremental update information was received correctly based on a comparison of the received incremental update information against the incremental update integrity check value”. However, Fox suggests the above (column 2, line 19-34; verifying integrity of a second database by comparing a checksum value from the second database to a checksum value from a first database; Fox also suggests perform a checksum process (a new database integrity check value) on an entire database, and performing a checksum process on a single transmitted data block (incremental update), i.e. comparing the checksum of the received incremental update against an incremental update integrity checksum to verify the correctness of the received incremental update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Fox to determining the correctness of the received incremental update information by comparing the received incremental update information against the incremental update integrity check value, this would provide additional security against transmission error (additional to the whole database checksum process).
Pfeifle does not explicitly teach “transmitting, from a vehicle, identification information for a database located on the vehicle to an operations control center; determining whether the incremental update information is compatible with one or more of the database and other systems on the vehicle”. However, Rockwell suggests the above (paragraphs [0025][0004][0034][0035][0052]; the vehicle may send an update request to a server (operations control center) for software updates, the request contains vehicle identification; receiving a software update (incremental update), testing and determining if the software update is compatible with other components (ECUs) in a system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Fox and Rockwell to request for a software update with identification information, test and determine if a software update is compatible with other components in a system, to reduce system errors caused by the software update.
Pfeifle further suggests “wherein the incremental update information comprises: a new database integrity check value; when it is determined that the incremental update information was received correctly and the incremental update information is compatible: determining whether the updated database was generated correctly based on a comparison of the updated database against the new database integrity check value; and replacing the database with the updated database based on the determination that the updated database was generated correctly” (paragraph [0085]; determining whether the updated database was generated correctly by performing an integrity check, a parity check (which would involve comparing parity values), the updated database is made permanent (i.e. replacing the old database) after passing the checks)). 

Per claim 13, Rockwell further suggests “when it is determined that the incremental update information is incompatible with at least one of the database and the other systems on the vehicle:
notifying the operations control center of the compatibility; and preventing the execution of the list of commands” (paragraphs [0004][0034][0035][0052]; receiving a software update (incremental update), testing and determining if the software update is compatible with other components (ECUs) in a system, sending a configuration compatibility result indicative that the vehicle configuration is deemed to be incompatible due to the software update; it would have been obvious to send this configuration compatibility result to a control center, and don’t allow execution of the commands that perform the updating; so the responsible people are informed of this incompatibility, and this incompatibility will not cause system errors).

Per claim 15, Pfeifle further suggests “wherein the database is at least one of: an airlines operation control database; a database associated with a flight management computer; and a navigational database” (paragraphs [0002][0003]; updating a map database used for vehicle navigation).

Per claim 16, Pfeifle further suggests “wherein the incremental update is directly received by a computer on the vehicle through a transmission by the operations control center” (Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox, in view of Rockwell, and in view of Cabos.

Per claim 11, Pfeifle does not explicitly teach “wherein the air-ground communication network has a data size limit for messages and a size of the incremental update information is smaller than the data size limit”. However, Cabos suggests the above (paragraphs [0003][0005][0009]; an air to ground communication network to provide navigation information update, the network transmits data packages having a predetermined maximum size). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Fox, Rockwell and Cabos to implement an air to ground communication network transmitting data packages having a predetermined maximum size (and to transmit the incremental update information that is smaller than the data size limit), as this type of network can provide navigation information updates, facilitate the vehicle to navigate and reach a destination.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox, in view of Rockwell, and in view of Srinivasan.

Per claim 12, Pfeifle does not explicitly teach “wherein replacing the database with the updated database further comprises waiting for the vehicle to be at a safe operating state”. However, Srinivasan suggests the above (claim 1; after determining a vehicle is in a safe state, perform a software update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Fox, Rockwell and Srinivasan to determine a vehicle is in a safe state before installing an update to its database, this would ensure the updating process does not interfere with the operation of the vehicle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox, in view of Rockwell, in view of Osthoff et al. (US PGPUB 2005/0091501) hereinafter Osthoff.

Per claim 14, Pfeifle does not explicitly teach “when it is determined that the received incremental update information was received incorrectly: notifying the operations control center; and
receiving the incremental update information again”. However, Osthoff suggests the above (Fig. 8A; paragraphs [0102][0103]; receiving a payload (incremental update information), verifying the payload by comparing checksums; if verification fails, requesting the loading station (notifying a control center) for retransmission of the payload). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Fox, Rockwell and Osthoff to notifying a control center for retransmission after verification fails for a payload, to ensure only the correct payload is received.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Fox, in view of Rockwell, in view of Alsina et al. (US PGPUB 2014/0223423) hereinafter Alsina.

Per claim 17, Pfeifle does not explicitly teach “wherein the operations control center, upon receiving the identification information: determines whether the identification information for the database matches a desired version; and when the identification information fails to match the desired version, transmits the incremental update information for the desired version”. However, Alsina suggests the above (paragraphs [0026]-[0028]; a client device requests a server (control center) for software update, the request includes current software version information (identification information), the server compares the received client software version information with the current software version (desired version), if the current software version is newer, the server provides a software update to the client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Fox, Rockwell and Alsina that the vehicle requests the control center with database identification information, the control center compares the database identification information with a desired version, then transmit the incremental update information to vehicle, this would ensure the vehicle is most up to date with the latest version of the database.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Alsina.
Per claim 18, Pfeifle discloses “a system comprising: an operations control center;
a remote vehicle comprising: a transceiver configured to exchange information with the operations control center through a communication channel; a vehicle computer coupled to the transceiver, wherein the vehicle computer comprises: a memory unit having a database stored thereon, wherein the database is managed by an organization associated with the operations control center; and
a processor that executes computer executable instructions, the computer executable instructions directing the processor to: receive incremental update information for the database from the operations control center” (paragraphs [0002][0003]; updating a map database of a vehicle by replacing an older version of the map database with a new version of the map database; Fig. 12, paragraphs [0027][0078]-[0085][0098]; retrieving and determine an older version of a file (installed version), generate a patch file (incremental update) which contains differences between the new version (desired version) and the installed version; transmitting the patch file to the mobile device, and applying the patch file to generate the new version of the file; paragraphs [0025][0047]; receiving from a server (control center) a database update used for air travel through over the air to ground wireless network).
	While Pfeifle discloses providing an incremental update to update a vehicle database into a desired version, Pfeifle does not explicitly teach “wherein the incremental update information comprises: a list of commands, wherein a command in the list of commands specifies at least one of an add of data to, modify of data in, and a deletion of data from a specified location in the database; executing each command in the list of commands to generate an updated database”. Hejlsberg suggests the above (claim 1, column 7, line 10-22; column 17, line 20-55; updating a remote database on a server from a client, the client provides a delta data packet (incremental update) to the server, the delta data packet comprises of a list of commands (insert, modify and delete) to modify a database at specific locations (rows); the delta data packet transforms a database from an old version to a new version). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle and Hejlsberg to incorporate Hejlsberg’s delta incremental patching method to update vehicle database in Pfeifle, as this method reduces bandwidth during the update process (transmitting only the differential file is faster than transmitting the entire new version of the file)).
Pfeifle further suggests “wherein the incremental update information comprises: a new database integrity check value; determining whether the updated database was generated correctly based on a comparison of the updated database against the new database integrity check value; and
replacing the database with the updated database based on the determination that the updated database was generated correctly” (paragraph [0085]; determining whether the updated database was generated correctly by performing an integrity check, a parity check (which would involve comparing parity values), the updated database is made permanent (i.e. replacing the old database) after passing the checks)). 
Pfeifle does not explicitly teach “acquire identification information of the database for transmission to the operations control center, wherein the operations control center creates the incremental update information based on the identification information received from the remote vehicle”. However, Alsina suggests the above (paragraphs [0026]-[0028]; a client device requests a server (control center) for software update, the request includes current software version information (identification information), the server compares the received client software version information with the current software version (desired version), if the current software version is newer, the server creates and provides a software update to the client device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg and Alsina that the vehicle requests the control center with database identification information, the control center compares the database identification information with a desired version, then transmit the incremental update information to vehicle, this would ensure the vehicle is most up to date with the latest version of the database.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Alsina, in view of Fox.
Per claim 19, Pfeifle discloses (paragraph [0085]; performing an integrity check, a parity check on an updated database). Pfeifle does not explicitly teach “wherein the incremental update information further comprises an incremental update integrity check value, wherein the computer executable instructions further direct the processor to: compare the received incremental update information against the incremental update integrity check value; and determine whether the received incremental update information was received correctly based on the comparison”. However, Fox suggests the above (column 2, line 19-34; verifying integrity of a second database by comparing a checksum value from the second database to a checksum value from a first database; Fox also suggests perform a checksum process (a new database integrity check value) on an entire database, and performing a checksum process on a single transmitted data block (incremental update), i.e. comparing the checksum of the received incremental update against an incremental update integrity checksum to verify the correctness of the received incremental update). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Alsina and Fox to determining the correctness of the received incremental update information by comparing the received incremental update information against the incremental update integrity check value, this would provide additional security against transmission error (additional to the whole database checksum process).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifle, in view of Hejlsberg, in view of Alsina, in view of Rockwell.
Per claim 20, Pfeifle does not explicitly teach “wherein the computer executable instructions further direct the processor to perform an incremental update compatibility check, wherein the incremental update compatibility check determines whether the incremental update information is compatible with one or more of the database and other systems on the vehicle”. However, Rockwell suggests the above (paragraphs [0004][0034][0035][0052]; receiving a software update (incremental update), testing and determining if the software update is compatible with other components (ECUs) in a system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pfeifle, Hejlsberg, Alsina and Rockwell to test and determine if a software update is compatible with other components in a system, to reduce system errors caused by the software update.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193